PER CURIAM.
The defendant, as collector of internal revenue, caused to be collected taxes upon two importations of bay rum from Porto Rico, which taxes were paid by the plaintiff without protest of any kind, written or oral.
The Circuit Court, following Chesebrough v. United States, 192 U. S. 353, 24 Sup. Ct. 262, 48 L. Ed. 432, held this to be a payment under a mistake of law for which no relief exists. 149 Fed. 586.
We are satisfied, after an examination of the authorities, that this conclusion is correct.
The judgment is affirmed.